EXHIBIT 99.2 JPMorgan Healthcare Conference San Francisco, CA January 10, 2011 1 Statements made in this Confidential Information Memorandum that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect,” "hope,” "intend,” "may” and similar expressions. Forward-looking statements in this Confidential Information Memorandum also include all statements regarding expected financial position, results of operations, cash flows, liquidity, financing plans, business strategy, growth opportunities, plans and objectives of management for future operations, the impact of reductions in reimbursements and other changes in government reimbursement programs and the timing and impact of the proposed restructuring transactions. Factors that could cause actual results to differ are identified in the public filings made by Sun with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that healthcare reform legislation will have on Sun’s business; Sun’s ability to maintain the occupancy rates and payor mix at Sun’s healthcare centers; potential liability for losses not covered by, or in excess of, Sun’s insurance; the effects of government regulations and investigations; the significant amount of Sun’s indebtedness, covenants in Sun’s debt agreements that may restrict Sun’s activities and Sun’s ability to make acquisitions, incur more indebtedness; the impact of the current economic downturn on Sun’s business; the ability of Sun to collect its accounts receivable on a timely basis; increasing labor costs and the shortage of qualified healthcare personnel; and Sun’s ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect Sun’s business and financial results are included in Sun’s public filings made with the Securities and Exchange Commission, including Sun’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. There may be additional risks of which Sun is presently unaware or that Sun currently deems immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond Sun’s control. Sun cautions that any forward-looking statements made by Sun are not guarantees of future performance. Sun disclaims any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. References to “Sun” refer to Sun Healthcare Group, Inc. and its subsidiaries Forward-Looking Statements 2 References are made in this presentation to EBITDA, EBITDA margin, EBITDAR and EBITDAR margin, which are non-GAAP financial measures. EBITDA is defined as net income before loss (gain) on discontinued operations, interest expense (net of interest income), income tax expense (benefit) and depreciation and amortization. EBITDA margin is EBITDA as a percentage of revenue. EBITDAR is EBITDA before rent expense and EBITDAR margin is EBITDAR as a percentage of revenue. Sun believes that EBITDA, EBITDA margin, EBITDAR and EBITDAR margin provide useful information regarding Sun's operational performance because these financial measures enhance the overall understanding of the financial performance and prospects for the future of Sun's core business activities, provide consistency in Sun's financial reporting and provide a basis for the comparison of results of core business operations between current, past and future periods. These measures are also some of the primary indicators Sun uses for planning and forecasting in future periods, including trending and analyzing the core operating performance of its business from period to period without the effect of GAAP expenses, revenues and gains that are unrelated to day-to-day performance. Non-GAAP Financial Measures 3 ØAttractive industry fundamentals §Healthcare policy favors SNFs - delivers effective clinical outcomes at lower costs §Favorable demographics - Increasing senior population §Number of SNF beds has steadily declined creating favorable supply / demand dynamics ØNationally diversified portfolio of centers and services §Focus on high acuity and clinically complex patients §Urban and rural markets ØProven and experienced management team §Consistent operating performance §No change in operating management Investment Highlights 4 Number of Centers Per State States with Centers IN 2005: Sun Operated 104 Inpatient Centers in 13 States 7 7 22 1 1 11 9 5 7 9 8 10 7 A History of Portfolio Expansion & Growth Number of Centers Per State States with Centers TODAY (1): Sun Operates 202 Inpatient Centers in 25 States 5 5 11 15 1 1 9 1 9 9 2 20 3 18 10 1 15 2 17 7 9 8 8 9 7 Revenue ($M’s)$882.1 Normalized EBITDAR ($M’s) 60.6 Margin6.9% Skilled Mix16.1% Length of Stay37 Days Revenue ($M’s)$1,897.3 Normalized EBITDAR ($M’s) 248.5 Margin13.0% Skilled Mix19.2% Length of Stay30 Days (1) LTM September 30, 2010 5 …With Patient Care As Its Top Priority ØBased on a recent independent survey, 86% of our current residents/patients would recommend our center to others; 87% expressed overall satisfaction Trend in Rehospitalizations §By responding to medical condition changes, return-to- hospital rates are markedly lower than our peers Quality Measures §Key quality metrics continue to improve and trend better than national averages The above graph represents the percent of patients rehospitalized within 20 days of admission to a skilled nursing center.Patients are more prone to hospital readmissions within 20 days following acute hospitalization. 6 Skilled Nursing Services (SunBridge) §202 skilled nursing centers §19,500 patients/residents Hospice Services (SolAmor) §Growing business operating in 10 states with 20 offices with 4 startups Rehabilitation Therapy Services (SunDance) §Contract services, rehab agency, managementservices §344 contracts with non-affiliated entities §Provides services to substantially all SunBridge skilled nursing centers Medical Staffing Services (CareerStaff) §Primarily hospital setting (also serves SNFs, schools, prisons) §60% + of billings are for therapists (also provide nursing and pharmacy services) 9/30/10 LTM Net Revenue $1.9 billion 9/30/10 LTM Net Revenue $1.9 billion Note: Inpatient segment includes both the SunBridge & SolAmor business lines Net Revenue by Line of Business Net Revenue by Source Sun Healthcare Today SunBridge Healthcare Corporation ØCenters include skilled nursing centers, assisted living centers and independent living centers ØProvides services that: §Focus on higher acuity, short-term stay patients §Include specialty services that address local market needs Ø67 centers have Rehab Recovery Suites (“RRS”) with 1,647 beds as of September 30, §Specialize in Medicare / managed care patients Ø46 wings dedicated to Alzheimer’s patients(Solana) SunBridge OPERATING PROFILE as of September 30, 2010 Centers States 25 Property Type: Skilled Nursing SNF/AL/IL AL Mental Health IL 166(82%) 16(8%) 10(5%) 8(4%) 2(1%) Beds: Licensed Available YTD 9/30/10 Occupancy % 87.1% SNF Skilled Mix:(YTD 9/30/10) % of Patient Days % of SNF Revenue 19.2% 37.9% 7 SolAmor Hospice Corporation ØProvides hospice services in affiliated skilled nursing centers, non-affiliated skilled nursing centers and the patient’s home ØOperates in 10 states; 9 of which have affiliatedskilled nursing centers §Synergistic service as 6% - 10% of patients in SNFs eligible for hospice services ØHistorical growth due to de novo start-ups and acquisitions §Holisticare in 2008 §Allegiance in 2009 §Countryside in 2010 ØStrong contributor to earnings SolAmor 8 Average Daily Census Acquisition Rationale: ØGood geographic overlap to our SunBridge portfolio §7existing offices / 4 startup offices - growing or opening in 2011 §Shares markets with 9 existing SunBridge centers §Expands SolAmor platform to ten states and approximately 1,050 patients daily ØOpportunity to grow in SNF settings (initially a home-based business) ØNew presence in 2 markets (AL & GA) with barriers to entry: §Alabama is not issuing any new provider licenses for Hospice unless you are already a certified provider § Georgia is a lengthy process Countryside Hospice Care, Inc. Acquisition 9 Sun center Other Sun centers Countryside Countryside - Startup Countryside - Alabama Countryside - Georgia SunDance Rehabilitation Corporation ØBroad array of rehabilitation therapy services for post acute patients provided in skilled nursing centers and assisted living facilities ØProvides rehabilitation therapy services to 476 centers in 37 states §344 centers operated by non-affiliated parties §132 SNF centers operated by SunBridge §In most of the remaining 50 affiliated SNF centers, services provided by staff employed by center ØApproximately 60% of revenue from non- affiliated sources SunDance 10 Revenue Revenue Per Contract ($ in thousands) CareerStaff Unlimited, Inc. ØProvides temporary medical staffing to hospitals, skilled nursing facilities, schools and prisons §Approximately 60% of billings are for therapists ØOperates in 36 states §National network of 33 branches with 27 offices ØDiversified staffing approach: §Per diem, travel and permanent placement §Places a wide array of healthcare professionals: therapists, nurses, pharmacists, and physicians ØFull-service human resources manager CareerStaff 11 Revenue EBITDA and margin ($ in millions) 12 POSITIONING FOR THE FUTURE Leveraging Opportunities in the Care Chain 13 Acute Care LTAC SNF Assisted Living Home Based Care Sweet Spot - Lower Cost Provider to Higher Acuity Patients Higher Margins and Greater Opportunities 14 Resource Utilization Group (RUG) payment system ØPayments to SNFs vary based on the intensity of clinical services provided to Medicare patients ØResource Utilization Group IV (RUG IV) system replaced existing RUG III system effective October 1, 2010 ØThe new RUG IV system: §Updated the RUG III system by changing and refining the 53 categories in RUG III to create 66 categories that more accurately reflect the cost of services provided §13 new RUGs categories focused on medical complexity §Eliminates the lookback period §Changes the reimbursement level for therapy delivered concurrently RUG IV: What It Means **Positive Opportunity for Sun** 15 ØNear Term:RUG IV Medicare System Implementation §RUG IV continues to place emphasis on higher acuity patients §Requires centers to optimize therapy delivery using a combination of individual, group, concurrent and nursing rehabilitation to increase efficiency §New rate structure creates new opportunities for a broader array of clinically complex patients ØLonger Term:Continued focus on post-acute care solutions §Accountable Care Organizations (ACO) will need to partner with high acuity SNFs to provide faster discharges and lower levels of readmission §Focus shifts to patient pathway from individual-setting reimbursement ØSNFs will play an integral role in multi-provider systems §Cost savings are real and proven §Clinical capabilities continue to increase and broaden Reimbursement Evolution Favors SNFs Further Expansion of Product & Service Offering 16 ØExpand clinical products/services to improve ability to capture clinically complex patients §Upgrade complement of clinicians and their skill sets §Focus on clinical competencies •Tracheotomy care, HIV / Isolation, advanced IV capabilities, etc. §Expand packaging and selling of clinical service offerings ØSpecialty unit development in markets that provide unique opportunities (e.g. ventilator program) ØRehab Recovery Suites remain a relevant strategy to attract and care for short-term high- acuity patients §Anticipate adding 600 new beds in 2011 or 31% growth in capacity •2,580 beds covering nearly 70% of the urban-based centers 17 Rehab Recovery Suites - Product Profile Rehab Recovery Suites (RRS) ØSeparate and distinct units within a center ØEnhanced therapy and clinical product ØHospitality services - dedicated concierge Skilled Mix (Q3 ’10) Acuity - Rehab / Rehabilitation Extensive Services (Q3 ’10) % of Days % of Revenue Rehab REX nNumber of centers:67 nNumber of beds:1,647 nAverage bed size: 25 beds per center nCost / bed: $25,000 nDevelopment time: 6 - 9 months RRS Metrics Long-Term Asset Modernization Initiative ØLong term capital investment strategy designed to upgrade, reconfigure and fully renovate nursing centers §Focus on privacy for patients, enhanced amenities/public spaces, designated units with specific purpose §Create improved work environment for staff and attending physicians to enhance ability to deliver care §Upgrade therapy and external environment to enhance living experience and create unique exercise venues ØSelection is dictated by market demographics, competitive profile and return on investment ØCurrently committed to renovate 17 centers ØPartnering with landlords (REITs) to fund many of these projects and paying a cost of capital add on to rent 18 Focus on skilled nursing growth ØIncrease skilled nursing revenue and contribution by §Maintaining high occupancy rates §Continue focus on high acuity and Medicare patients §Expand product array for clinically complex patients §Partnering with local medical communities Seek growth in ancillary businesses ØGrow hospice operations and leverage new acquisition §Synergistic to skilled nursing business ØFocus on rehabilitation therapy business by §Expanding product offerings §Improving labor productivity and profitability Utilize Sun’s financial flexibility ØTargeted acquisitions of new skilled nursing centers and ancillary-services providers ØGrowth-oriented capital spending §RRS initiatives targeting higher-acuity patients §Modernization initiative Sun’s Growth Strategy 19 20 2011 OUTLOOK 21 2011 Guidance 22 Portfolio: ØNo acquisitions or dispositions beyond the recently announced purchase of Countryside Hospice Care, Inc. ØExcludes results of operations of two nursing centers in Oklahoma with leases expired at our option on December 31, 2010 and one nursing center that we expect to sell in 2011 Reimbursement: ØMedicare rates: §Net positive impact to average Medicare rates from RUG-IV, partially offset by: −Labor and other costs associated with higher- acuity patients −Elimination of concurrent therapy −Impact of Medicare Part B Multiple Procedure Payment Reduction (MPPR) ØMedicaid rates, net of provider taxes, are expected to be flat in 2011 2011 Guidance Parameters Post-Restructuring with Sabra: ØSun currently leases 86 formerly owned centers from Sabra, resulting in an increased rent of $70.4 million ØOperating leases ØTraditional triple net leases ØLesser of CPI of 2.5% escalators Capital: ØCapital expenditures in the range of $55 to $60 million principally to support: §Routine maintenance and renovations for nursing centers and IT systems §Build-out of more than 600 new beds for our Rehab Recovery Suites, bringing our total to 2,580 and a 31% increase over 2010 ØInterest of approximately $20 million reflecting an average debt balance of $150 million at a blended interest rate of 9% §$10 million required debt reduction §Includes $6.3 million related to Sun’s letter of credit facility ØEffective tax rate of 41% and 2011 cash income taxes paid between $12 million and $14 million 23 Debt Table & Bank Covenants FREE CASH FLOW 24 *Based upon 2011 guidance 25
